DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 16 May 2022.  Claims 1-13 have been amended.  Claims 14-19 have been newly added.  Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Response to Arguments
Applicant’s argument, see Remarks, pg. 11, filed 16 May 2022, with respect to objected claim 1 has been fully considered and is persuasive in response to the claim amendments filed on 16 May 2022.  The objection of claim 1 has been withdrawn. 

Applicant's arguments, see Remarks, pg. 11-21, filed 16 May 2022, with respect to rejected claims 1-13 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
That is, Applicant notes that the specific features of amended claim 1 reciting, inter alia, "display the single index value that has been calculated on a display, thereby allowing an operator of the substrate processing apparatus to view the single index value displayed on the display” reflect an improvement to the technical field, e.g., a scheduled maintenance of the substrate processing apparatus. …

Accordingly, Applicant believes that claim 1 as amended integrates the abstract idea into a practical application, and, as a result, patent eligible.  (pg. 12, paragraph 5 - pg. 13, paragraph 3)

The Examiner respectfully disagrees.

	The Examiner recognizes the Applicant has provided evidence of an advantage (i.e. a benefit of use) directed to an operator’s use of the claimed invention (i.e. “As a result, the monitoring load on the operator may be reduced as compared with a case where the operator monitors all the various accumulated data accumulated in the substrate processing apparatus 120_1.” (see Remarks, pg. 13, paragraph 2)) but has not provided any evidence of how the original specification illustrates an improvement in the functioning of a computer, or an improvement to another technology or technical field (i.e. an enhancement/advancement to functioning of a computer, another technology or technical field).  Thus, the Applicant’s argument is found unpersuasive.    
In regards to the Applicant’s argument, 
As Applicant explained in the Claim Rejection under 35 U.S.C. §103 set forth below, Applicant believes, for example, that "receive a plurality of first types of data accumulated in a substrate processing apparatus each indicating an operation history of the substrate processing apparatus" of amended claim 1 is unconventional because none of the cited references, either taken alone or in combination, shows or suggests this feature as discussed above. As a result, Applicant believes that these features are “unconventional in combination,’ and provides “significantly more” than the judicial exception. Therefore, Applicant further believes that amended claim 1 is patent eligible for at least the reasons set forth above.  (see Remarks, pg. 14, paragraph 3)

The Examiner respectfully disagrees.


MPEP 2104 III. - SUBJECT MATTER ELIGIBILITY
A claimed invention must be eligible for patenting. As explained in MPEP § 2106, there are two criteria for determining subject matter eligibility: (a) first, a claimed invention must fall within one of the four statutory categories of invention set forth in 35 U.S.C. 101, i.e., process, machine, manufacture, or composition of matter; and (b) second, a claimed invention must be directed to patent-eligible subject matter and not a judicial exception (unless the claim as a whole includes additional limitations amounting to significantly more than the exception). The judicial exceptions are subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 66, 70, 106 USPQ2d 1972, 1979 (2013)). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) (citing Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980)).
See MPEP § 2106 for a discussion of subject matter eligibility in general, and the analytical framework that is to be used during examination for evaluating whether a claim is drawn to patent-eligible subject matter, MPEP § 2106.03 for a discussion of the statutory categories of invention, MPEP § 2106.04 for a discussion of the judicial exceptions, and MPEP § 2106.05 for a discussion of how to evaluate claims directed to a judicial exception for eligibility. See MPEP § 2106.07(a)(1) for form paragraphs for use in rejections under 35 U.S.C. 101  based on a lack of subject matter eligibility. See also MPEP § 2105 for more information about claiming living subject matter, as well as the Leahy-Smith America Invents Act (AIA )'s prohibition against claiming human organisms.
Eligible subject matter is further limited by the Atomic Energy Act explained in MPEP § 2104.01, which prohibits patents granted on any invention or discovery that is useful solely in the utilization of special nuclear material or atomic energy in an atomic weapon.

The criteria set forth for eligible subject matter under 35 U.S.C. 101 does not require the lack of disclosure or teaching of claimed subject matter in cited references per MPEP 2104 (i.e. the lack of citing references under 35 U.S.C. 102 or 35 U.S.C. 103 does not provide evidence that the claimed invention is eligible under 35 U.S.C. 101); hence, the Applicant’s argument is found unpersuasive.  

With respect to the Applicant’s argument, 
Applicant respectfully disagrees. Applicant notes that the specific features of amended claim 2 reciting, inter alia," display the single index value that has been calculated on a display, thereby allowing an operator of the substrate processing apparatus to view the single index value displayed on the display” reflect an improvement to the technical field, e.g., a scheduled maintenance of the substrate processing apparatus.  For example, paragraph [0029] of the original specification discloses an improvement in the scheduled maintenance of the substrate processing apparatus … (see Remarks, pg. 15, paragraph 3)

The Examiner respectfully disagrees.

The Examiner recognizes the Applicant has provided evidence of an advantage (i.e. a benefit of use) directed to an operator’s use of the claimed invention (i.e. “As a result, the monitoring load on the operator may be reduced as compared with a case where the operator monitors all the various accumulated data accumulated in the substrate processing apparatus 120_1.” (see Remarks, pg. 15, paragraph 4)) but has not provided any evidence of how the original specification illustrates an improvement in the functioning of a computer, or an improvement to another technology or technical field (i.e. an enhancement/advancement to functioning of a computer, another technology or technical field).  Thus, the Applicant’s argument is found unpersuasive.    

In regards to the Applicant’s argument, 
Applicant respectfully disagrees. Applicant believes, for example, that "receive a plurality of first types of data accumulated in a substrate processing apparatus each indicating an operation history of the substrate processing apparatus" and "extract data indicating whether the substrate processing apparatus is in an available state including an active state where a recipe is being executed and an inactive state where the recipe is not being executed in the substrate processing apparatus from the plurality of types of data” of amended claim 2 is unconventional because, for example, none of the cited references, either taken alone or in combination, shows or suggests this feature as discussed above. As a result, Applicant believes that these features are “unconventional in combination,” and provides “significantly more” than the judicial exception. Therefore, Applicant believes that amended claim 2 is patent eligible for at least the reasons set forth above.  (see Remarks, pg. 16, paragraph 3)

The Examiner respectfully disagrees.

MPEP 2104 III. - SUBJECT MATTER ELIGIBILITY
A claimed invention must be eligible for patenting. As explained in MPEP § 2106, there are two criteria for determining subject matter eligibility: (a) first, a claimed invention must fall within one of the four statutory categories of invention set forth in 35 U.S.C. 101, i.e., process, machine, manufacture, or composition of matter; and (b) second, a claimed invention must be directed to patent-eligible subject matter and not a judicial exception (unless the claim as a whole includes additional limitations amounting to significantly more than the exception). The judicial exceptions are subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 66, 70, 106 USPQ2d 1972, 1979 (2013)). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) (citing Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980)).
See MPEP § 2106 for a discussion of subject matter eligibility in general, and the analytical framework that is to be used during examination for evaluating whether a claim is drawn to patent-eligible subject matter, MPEP § 2106.03 for a discussion of the statutory categories of invention, MPEP § 2106.04 for a discussion of the judicial exceptions, and MPEP § 2106.05 for a discussion of how to evaluate claims directed to a judicial exception for eligibility. See MPEP § 2106.07(a)(1) for form paragraphs for use in rejections under 35 U.S.C. 101  based on a lack of subject matter eligibility. See also MPEP § 2105 for more information about claiming living subject matter, as well as the Leahy-Smith America Invents Act (AIA )'s prohibition against claiming human organisms.
Eligible subject matter is further limited by the Atomic Energy Act explained in MPEP § 2104.01, which prohibits patents granted on any invention or discovery that is useful solely in the utilization of special nuclear material or atomic energy in an atomic weapon.

The criteria set forth for eligible subject matter under 35 U.S.C. 101 does not require the lack of disclosure or teaching of claimed subject matter in cited references per MPEP 2104 (i.e. the lack of citing references under 35 U.S.C. 102 or 35 U.S.C. 103 does not provide evidence that the claimed invention is eligible under 35 U.S.C. 101); hence, the Applicant’s argument is found unpersuasive.  

With respect to the Applicant’s argument, “Each of claims 6 and 11 reciting similar features to claims 1 and 2 has been amended in a similar manner to amended claims 1 and 2 discussed herein.”  (see Remarks, pg. 17, paragraph 1)  The Examiner respectfully disagrees.

	The Examiner refers to the above response, pgs. 3-8, paragraphs 5-8 of this Office action, and the argument herein as addressed. 

Applicant’s arguments, see Remarks, pgs. 17-19, filed 16 May 2022, with respect to rejected claims 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive in response to the claim amendments filed on 16 May 2022.  The rejections of claim 1-13 have been withdrawn. 

Claims 3, 6 and 8 stand objected to, claims 1-19 stand rejected under 35 U.S.C. 101 and 35 U.S.C. 112(a) and claims 5, 7 and 8  stands rejected under 35 U.S.C. 112(b).

Claim Objections
Claims 3, 6 and 8 are objected to because of the following informalities:  
Claim 3 recites the grammatical error “… the processor calculate the deduction …” in line 2.  Suggested claim language: ‘…the processor calculates the deduction …”. 

Claim 6 recites the spelling error “stat” in line 16.  Suggested claim language “state”. 

Claim 8 recites “… the plurality of second types of common data” in line 2 and “the plurality of second types of data” in lines 5-6.  The claim appears to recite two different recitation for the same limitation.  Suggested claim language: Since there is antecedent support for “the plurality of second types of common data” in line 2, the limitation of “the plurality of second types of data” in lines 5-6 should read “the plurality of second types of common data” to avoid any ambiguity in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2021/0018905 A1 (instant application) discloses: 
In the example of FIG. 1, “alarm occurrence,” “number of processed wafers,” “cumulative film thickness,” “risk product occurrence,” “maintenance history,” and “parts management (energization time of parts A)” are included as the data items. Further, it is not necessary to say that the data items included in the accumulated data 130 are not limited to those described above.  (pgs. 1-2, par. [0024])

Claim 1 (lines 4-5), claim 2 (lines 4-5), claim 6 (lines 4-5), claim 9 (lines 2-3), claim 10 (lines 2-3) and claim 11 (lines 2-3) recite: 
“… data accumulated in a substrate processing apparatus each indicating an operation history …”

In summary, the specification discloses “… ‘alarm occurrence,’ ‘number of processed wafers,’ ‘cumulative film thickness,’ ‘risk product occurrence,’ ‘maintenance history,’ and ‘parts management (energization time of parts A)’ …” is inclusive of accumulated data.  Hence, the only support for the preceding limitation is found in claims 1, 2, 6 and 9-11; i.e. the specification as filed on 13 July 2020 does not support “… data accumulated in a substrate processing apparatus each indicating an operation history …”.  


Claims 3, 5, 12 and 14, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.


Claims 4, 13 and 15, dependent from claim 2, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 2.

Claims 7, 8 and 16, dependent from claim 6, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 6.


Claim 17, dependent from claim 9, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 9.


Claim 18, dependent from claim 10, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 10.

Claim 19, dependent from claim 11, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 11.

U.S. Patent Publication No. 2021/0018905 A1 (instant application) discloses: 
In addition, the health value calculator 302 calculates the health value by subtracting the deduction value of each data item from the full score value (e.g., 100). The health value calculator 302 also notifies the display controller 304 of the calculated health value. (pg. 3, par. [0044])

In step S505, the health value calculator 302 calculates the deduction value of each selected data item by multiplying the read data content by the weighting coefficient notified by the display controller 304. Further, the health value calculator 302 calculates the health value by subtracting the calculated deduction value from the full score value. Further, the display controller 304 displays the health value calculated by the health value calculator 302 on the management screen and displays the health values calculated in the past on the management screen.  (pg. 4, par. [0064])

As is clear from the above description, the state management system according to the first embodiment reads the data contents of the specified target section as the data contents corresponding to a plurality of types of data items selected from the accumulated data accumulated in the substrate processing apparatus; calculates the deduction value for each data item by multiplying the read data contents by the specified weighting coefficient, and calculates the “health value,” which is one index indicating the current state of the substrate processing apparatus, by subtracting the value from the full score value; and displays the calculated health value on the management screen.  (pg. 6, par. [0099])

Claim 1 (lines 10-13) and claim 6 (lines 10-13) recite:
calculate a single index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively, at predetermined time intervals

Claim 9 (lines 10-13) and claim 11 (lines 7-10) recites:
calculating a single index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively, at predetermined time intervals

In summary, the specification discloses a (health) value is calculated by “subtracting the deduction value of each data item from the full score value”. Hence, the only support for the preceding limitation of “combining” is found in claims 1, 6, 9 and 11; i.e. the specification as filed on 13 July 2020 does not support computing a single index value by combining a plurality of deduction values.  

Claims 3, 5, 12 and 14, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.


Claims 7, 8 and 16, dependent from claim 6, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 6.

Claim 17, dependent from claim 9, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 9.
Claim 19, dependent from claim 11, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 11.


U.S. Patent Publication No. 2021/0018905 A1 (instant application) discloses: 
	Meanwhile, the “operation rate” is one index (second index) indicating the ratio at which the substrate processing apparatus 120_1 is in an operable state. The analysis apparatus 140 calculates the operation rate by extracting the data content of the target section specified in advance from the accumulated data 130 acquired from the substrate processing apparatus 120_1, as the data content corresponding to the data item indicating whether the substrate processing apparatus 120_1 is in an operable state.  (pgs. 1-2, par. [0024]) 

	In addition, the operation rate calculator 303 calculates the time length during which the substrate processing apparatus is in an operable state based on the read data content. Further, the operation rate calculator 303 calculates the ratio of the calculated time length occupying the pre-specified target section as the operation rate, and notifies the display controller 304 of the ratio.  (pg. 3, par. [0046])

	Among the data, the data content indicating whether the substrate processing apparatus 120_1 actually processes a substrate based on the recipe (whether the substrate processing apparatus 120_1 is in operation) is associated with “recipe executing/recipe not executing.” In FIG. 6, solid lines 611 to 615 indicate that the substrate processing apparatus 120_1 actually processes the substrate based on the recipe (in operation). In FIG. 6, the solid lines 601 to 605 indicate that the substrate processing apparatus 120_1 is not processing the substrate (not in operation). In the case of the example in FIG. 6, in the target section surrounded by the dotted line 420, the time length during which the substrate processing apparatus 120_1 actually processes the substrate based on the recipe (the operating time length) becomes “Tr.”  (pg. 4, par. [0072])

	As described above, in the first embodiment, the operation rate is calculated using the data content corresponding to the data item that does not depend on the schedule of the substrate processing apparatus 120_1. Thus, according to the first embodiment, the operator may grasp the past state of the substrate processing apparatus 120_1.  (pg. 5, par. [0080])

	In step S705, the operation rate calculator 303 calculates, as the operation rate, the ratio of the time length during which the substrate may be processed in the target section. Further, the display controller 304 displays the operation rate calculated by the operation rate calculator 303 on the management screen and displays the operation rates calculated in the past on the management screen.  (pg. 5, par. [0090])


	Claim 2 (lines 7-14) and claim 6 (lines 14-21) recite:

extract data indicating whether the substrate processing apparatus is in an available state including an active state where a recipe is being executed and an inactive state where the recipe is not being executed in the substrate processing apparatus from the plurality of types of data; 

calculate a single index value indicating a ratio at which the substrate processing apparatus is in the available state based on the extracted data, at predetermined time intervals

Claim 10 (lines 4-10) and  claim 11 (lines 11-17) recite:
extracting data indicating whether the substrate processing apparatus is in an available state including an active state where a recipe is being executed and an inactive state where the recipe is not being executed in the substrate processing apparatus from the plurality of types of data;

 calculating a single index value indicating a ratio at which the substrate processing apparatus is in the available state based on the extracted data, at predetermined time intervals

In summary, the specification discloses an operable state and calculating a ratio at which the substrate processing apparatus is in an operable state.  Hence, the only support for the preceding limitations of “an available state including an active state where a recipe is being executed and an inactive state” and calculating an index indicating a ratio at which the substrate processing apparatus is in the available state is found in claims 2, 6, 10 and 11; i.e. the specification as filed on 13 July 2020 does not support “an available state including an active state where a recipe is being executed and an inactive state” and calculating an index indicating a ratio at which the substrate processing apparatus is in the available state.

Claims 4, 13 and 15, dependent from claim 2, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 2.

Claims 7, 8 and 16, dependent from claim 6, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 6.

Claim 18, dependent from claim 10, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 10.
Claim 19, dependent from claim 11, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “calculate a single index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively types of data selected in advance among the acquired data, at predetermined time intervals” in lines 10-13; and claim 5 recites “calculates the single index value by subtracting the plurality of deduction values value from a full point value” in lines 3-4.  Claim 5 recites a disparate method of computing the single index value from claim 1; thus, claim 5 is rendered indefinite since the claim is unclear as to how the single index value is calculated.  

Claim 6 recites “calculate a first index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively, at predetermined time intervals” in lines 10-13; and claim 7 recites “calculates the first index value by combining a plurality of second types of common data selected in advance” in lines 4-5. Claim 7 recites a disparate method of computing the first index value from claim 6; thus, claim 7 is rendered indefinite since the claim is unclear as to how the first index value is calculated.

Claim 8, dependent from claim 7, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 7.

Claim 6 recites “calculate a first index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively, at predetermined time intervals” in lines 10-13; claim 7 (dependent from claim 6) recites “calculates the first index value by combining a plurality of second types of common data selected in advance” in lines 4-5; and claim 8 recites “calculates a deduction value for each of the plurality of second types of common data by multiplying common weighting coefficients coefficient specified in advance with the plurality of second types of common data, respectively selected in advance, and calculates the5/21Appl. No. 16/926,944Docket No. TEL-20029US/216703In Reply to final Office Action of March 3, 2022 first index value by subtracting a plurality of deduction values each calculated from the plurality of second types of data value from a full point value” in lines 2-6.  Claim 8 recites a disparate method of computing the first index value from claim 7; thus, claim 8 is rendered indefinite since the claim is unclear as to how the first index value is calculated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 

As step 1, claim 1 recites a state management system comprising of a combination of concrete devices (i.e. a memory, processor, display and a substrate processing apparatus), therefore is a machine, which is a statutory category of invention.

	At step 2A, prong one, the claim recites “calculate a deduction value for each of a plurality of second types of data selected in advance among the plurality of first types of data by multiplying weighting coefficients to the plurality of second types of data”; and “calculate a single index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively, at predetermined time intervals”.

	The limitations of “calculate a deduction value for each of a plurality of second types of data selected in advance among the plurality of first types of data by multiplying weighting coefficients to the plurality of second types of data”; and “calculate a single index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively, at predetermined time intervals” are processes performed by use of a mathematical calculation (i.e. multiplying and combining (e.g. adding)).

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	At step 2A, prong two, the judicial exceptions are not integrated into a practical application.  In particular, the claim recites a memory, processor, display, “receive a plurality of first types of data accumulated in a substrate processing apparatus each indicating an operation history of the substrate processing apparatus”; and “display the single index value that has been calculated on a display, thereby allowing an operator of the substrate processing apparatus to view the single index value displayed on the display”. 

	The memory, processor and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitation of “receive a plurality of first types of data accumulated in a substrate processing apparatus each indicating an operation history of the substrate processing apparatus” represents mere data gathering that is necessary for use of the recited judicial exception, as the received data is used in the abstract process of calculating a deduction value.  The receiving data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

	The limitation of “display the single index value that has been calculated on a display, thereby allowing an operator of the substrate processing apparatus to view the single index value displayed on the display” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the memory, processor and display amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

	The “receiving” limitation, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the “displaying” limitation, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics. 

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

The limitations of claim 3, 12 and 14 merely further details the data used in calculating of the deduction value (claim 3), displaying of the plurality of second types of data (claim 12), and the plurality of first types of data received (claim 14).  

Claim 3:
The limitation of “data of a target time period” in claim 3 is within the mental ability of a user to select data for calculation of the deduction value.  Wherein, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claim 12:
 	 The limitation of displaying the plurality of second types of data represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  Further, the courts have found limitations directed to displaying data, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics.

As per claim 5, the limitation of calculating the single index value using by subtracting the plurality of deduction values from a full point value is a process performed by use of a mathematical calculation (i.e. subtracting).  Wherein, if a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

As step 1, claim 2 recites a state management system comprising of a combination of concrete devices (i.e. a memory, processor and display), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “extract data indicating whether the substrate processing apparatus is in an available state including an active state where a recipe is being executed and an inactive state where the recipe is not being executed in the subtract processing apparatus from the plurality of types of data”; and “calculate a single index value indicating a ratio at which the substrate processing apparatus is in the available state based on the extracted data, at predetermined time intervals”.

The limitation of “extract data indicating whether the substrate processing apparatus is in an available state including an active state where a recipe is being executed and an inactive state where the recipe is not being executed in the subtract processing apparatus from the plurality of types of data”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “extract” in the context of the claim encompasses gathering desired data per assessment of a data group.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	The limitation of “calculat(ing) a single index value indicating a ratio at which the substrate processing apparatus is in the available state based on the extracted data, at predetermined time intervals” is a process performed by use of a mathematical calculation (per use of the term calculation).

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial exceptions are not integrated into a practical application.  In particular, the claim recites a memory, processor, display, “receive a plurality of types of data accumulated in a substrate processing apparatus each indicating an operation history of the substrate processing apparatus”, and “display the single index value that has been calculated on a display, thereby allowing an operator of the substrate processing apparatus to view the single index value displayed on the display”.

	The memory, processor and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitation of “receive a plurality of types of data accumulated in a substrate processing apparatus each indicating an operation history of the substrate processing apparatus” represents mere data gathering that is necessary for use of the recited judicial exceptions, as the received data is used in the abstract process of extracting data .  The receiving data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

	The limitation of “display the single index value that has been calculated on a display, thereby allowing an operator of the substrate processing apparatus to view the single index value displayed on the display” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the memory, processor and display amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

	The “receiving” limitation, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the element is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the “displaying” limitation, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics. 

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

The limitation of claims 4, 13 and 15 merely further details the data extracted (claim 4 and 13), calculation of the one index (claim 13), and the plurality of types of data received (claim 15).  

Claim 4:
The limitation of “extracts data of a target time period” is within the mental ability of a user to gathering desired data per assessment of a data group.  Wherein, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Claim 13:
The limitation of calculating the single index value using extracted data indicating whether the substrate processing apparatus is connected to a host apparatus from the plurality of types of data further elaborates the calculating of the single index value that falls within the “Mathematical Concepts” grouping of abstract ideas and “extract data” is within the mental ability of a user to select data to use in a calculation.  Wherein, if a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas; and if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

As step 1, claim 6 recites a state management system comprising of a combination of concrete devices (i.e. a memory, processor and display), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “calculate a deduction value for each of a plurality of second types of data selected in advance among the plurality of first types of data by multiplying weighting coefficients to the plurality of second types of data, respectively”; “calculate a first index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively, at predetermined time intervals”; “4/21Appl. No. 16/926,944Docket No. TEL-20029US/216703In Reply to final Office Action of March 3, 2022extract data indicating whether the substrate processing apparatus is in an available state including an active state where a recipe is being executed and an inactive (state) where the recipe is not being executed in the substrate processing apparatus from the plurality of first types of data”; and “calculate a second index value indicating a ratio at which the substrate processing apparatus is in the available state based on the extracted data, at the predetermined time intervals”.

	The limitations of “calculate a deduction value for each of a plurality of second types of data selected in advance among the plurality of first types of data by multiplying weighting coefficients to the plurality of second types of data, respectively”; and “calculate a first index value indicating a normality of the substrate processing apparatus by combining a plurality of deduction values each calculated from the plurality of second types of data, respectively, at predetermined time intervals” are processes performed by use of a mathematical calculation (i.e. multiplying and combining (e.g. adding)).

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitation of “4/21Appl. No. 16/926,944Docket No. TEL-20029US/216703In Reply to final Office Action of March 3, 2022extract data indicating whether the substrate processing apparatus is in an available state including an active state where a recipe is being executed and an inactive (state) where the recipe is not being executed in the substrate processing apparatus from the plurality of first types of data”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “extract” in the context of the claim encompasses gathering desired data per assessment of a data group.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mine, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The limitation of “calculat(ing) a second index value indicating a ratio at which the substrate processing apparatus is in the available state based on the extracted data, at the predetermined time intervals” is a process performed by use of a mathematical calculation (per use of the term calculation).

	If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

At step 2A, prong two, the judicial exceptions are not integrated into a practical application.  In particular, the claim recites a memory, processor, display, “receive a plurality of first types of data accumulated in a substrate processing apparatus each indicating an operation history of the substrate processing apparatus”; and “display the first index value and the second index value in parallel on a display, thereby allowing an operator of the substrate processing apparatus to view the first index value and the second index value displayed on the display”. 

	The memory, processor and display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitation of “receive a plurality of first types of data accumulated in a substrate processing apparatus each indicating an operation history of the substrate processing apparatus” represents mere data gathering that is necessary for use of the recited judicial exception, as the received data is used in the abstract process of calculating a deduction value.  The receiving data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g)).  

	The limitation of “display the first index value and the second index value in parallel on a display, thereby allowing an operator of the substrate processing apparatus to view the first index value and the second index value displayed on the display” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the memory, processor and display amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
The “receiving” limitation, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the “displaying” limitation, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), presenting offers and gathering statistics. 

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

In regards to claim 7, the limitation of “… receives a plurality of first types of data accumulated in each of a plurality of substrate apparatuses …” represent an insignificant extra-solution activity of data gathering.  (see MPEP 2106.05(g))  Further, the element is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	The limitation of “… calculates the first index value by combining a plurality of second types of common data selected in advance …” is a process performed by use of a mathematical calculations (per use of the term calculates).  Wherein, if a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas

With respect to claim 8, the limitations of “calculates a deduction value for each of the plurality of second types of common data by multiplying common weighting coefficients coefficient specified in advance with the plurality of second types of common data, respectively selected in advance”; and “calculates the 5/21Appl. No. 16/926,944Docket No. TEL-20029US/216703In Reply to final Office Action of March 3, 2022first index value by subtracting a plurality of deduction values each calculated from the plurality of second types of data value from a full point value” are processes performed by use of mathematical calculations (i.e. multiplication and subtraction).  Wherein, if a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas

The limitations of claim 16 merely further the plurality of first types of data received.  

Claim 9 represents an equivalent method claim and is rejected under the same rationale as claim 1.  

Claim 17 represents an equivalent method claim and is rejected under the same rationale as claim 14.  


Claim 10 represents an equivalent method claim and is rejected under the same rationale as claim 2.  

Claim 18 represents an equivalent method claim and is rejected under the same rationale as claim 15.  

Claim 11 represents an equivalent method claim and is rejected under the same rationale as claim 6.  

Claim 19 represents an equivalent method claim and is rejected under the same rationale as claim 16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to substrate processing apparatus.  

	U.S. Patent Publication No. 2022/0019191 A1 discloses a technique for providing information indicating whether or not a substrate processing apparatus can be operated stably.
	European Patent Publication No. EP 3 992 740 A1 discloses a prediction system capable of predicting an operation state of a target device in the future in consideration of attribute information of the target device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117